               Case 1:21-cr-00120-RCL Document 25 Filed 04/09/21 Page 1 of 1
   Rev:




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


   UNITED STATES OF AMERICA
             vs.                                     Criminal No.              21-120       (RCL)


  SCOTT KEVIN FAIRLAMB
                                                  Category       B




                     Defendant(s)



                                 REASSIGNMENT OF CRIMINAL CASE


   The above-entitled case was reassigned on      4/9/2021       from Judge Ketanji Brown Jackson

to Judge Royce C. Lamberth                  by direction of the Calendar Committee.



                                 (Case Transferred by Consent)


                                                         JUDGE
                                                         Chair, Calendar and Case
                                                         Management Committee




   cc:       Judge Ketanji Brown Jackson                 & Courtroom Deputy
             Judge Royce C. Lamberth                      & Courtroom Deputy

             U.S. Attorney’s Office – Judiciary Square Building, Room 5133
             Statistical Clerk
